Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
Claims 17-20 are amended.
Claims 18-20 have the incorrect identifier.  The claims have (Original) as the identifier, however the claims have been amended.  In order to expedite prosecution the claims are considered as (Currently amended).  Correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 17-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Petito (US Patent 7,707,153).

Regarding claim 17, Petito discloses a real estate development and construction cost and risk management system (abstract: workflow management and document generation system for automating processes including real estate processes), comprising: 
a real estate development and construction cost and risk management module, comprising computer-executable code stored in non-volatile memory (Figure 1); 
a computer processor (Figure 1, system’s computer); and 
a communication device (Figure 1); 
wherein the real estate development and construction cost and risk management module, the computer processor, and the communication device are configured to: 
receive an invoice data flow via email (col. 14, col. 24, col. 25 cites several portions disclosing the system receiving different types of documents by email “The client needs to forward origination documents to the processor by email”, “Subsequently, the Processor receives email data and origination documents or pointers to them via the File Created auto-email and proceeds to open the file in eSys. If the file was auto-created by eSys after a creation notification email sent to eSys by an external electronic document storage and management facility, eSys will automatically connect to the third party system and retrieve all relevant transaction data when the Processor goes into the file to begin the File Open process. Alternatively, the Processor scans or retrieves origination documents into the eSys Virtual File Folder.TM.”, “The next logical step in the process is that the closing occurs, where the Closing Officer conducts a paper or electronic closing, or a hybrid combination thereof. In such a closing, paper documents or a computer workstation (e.g., personal computer) with a signing screen are waiting in the closing room. For electronic closings with electronic recordation, an auto-request goes out to the abstract company to run out the title at the time of the closing. The abstract company can reply by email or by going to eSys Client Services--perhaps through a hyperlink in the request email--and set a flag indicating that title is clear to the point of dosing.”, “(175) The County Recorder then retrieves the documents and data, unseals the documents, records the documents, reseals the documents and sends them with the recording information back to eSys via email or via Client Services. Subsequently, eSys puts the sealed recorded original documents back into the electronic document storage and management system, sets that system's status as appropriate (for example, "Recordation Complete" and/or "Loan Closed and Funded") and advances the eSys file status to Closing Recorded. For a file where paper recordation occurred, closing information is entered into eSys in one of the following ways:(176) (a) County Recorder or Abstract Company sends email or fax to Closing Officer with Recording Data”,  ); 
receive a commitments data flow via email (col. 14, col. 24, col. 25 cites several portions disclosing the system receiving different types of documents by email “The client needs to forward origination documents to the processor by email”, “Subsequently, the Processor receives email data and origination documents or pointers to them via the File Created auto-email and proceeds to open the file in eSys. If the file was auto-created by eSys after a creation notification email sent to eSys by an external electronic document storage and management facility, eSys will automatically connect to the third party system and retrieve all relevant transaction data when the Processor goes into the file to begin the File Open process. Alternatively, the Processor scans or retrieves origination documents into the eSys Virtual File Folder.TM.”, “The next logical step in the process is that the closing occurs, where the Closing Officer conducts a paper or electronic closing, or a hybrid combination thereof. In such a closing, paper documents or a computer workstation (e.g., personal computer) with a signing screen are waiting in the closing room. For electronic closings with electronic recordation, an auto-request goes out to the abstract company to run out the title at the time of the closing. The abstract company can reply by email or by going to eSys Client Services--perhaps through a hyperlink in the request email--and set a flag indicating that title is clear to the point of dosing.”, “(175) The County Recorder then retrieves the documents and data, unseals the documents, records the documents, reseals the documents and sends them with the recording information back to eSys via email or via Client Services. Subsequently, eSys puts the sealed recorded original documents back into the electronic document storage and management system, sets that system's status as appropriate (for example, "Recordation Complete" and/or "Loan Closed and Funded") and advances the eSys file status to Closing Recorded. For a file where paper recordation occurred, closing information is entered into eSys in one of the following ways:(176) (a) County Recorder or Abstract Company sends email or fax to Closing Officer with Recording Data”,  ); 
receive a budget transactions data flow via email (col. 14, col. 24, col. 25 cites several portions disclosing the system receiving different types of documents by email “The client needs to forward origination documents to the processor by email”, “Subsequently, the Processor receives email data and origination documents or pointers to them via the File Created auto-email and proceeds to open the file in eSys. If the file was auto-created by eSys after a creation notification email sent to eSys by an external electronic document storage and management facility, eSys will automatically connect to the third party system and retrieve all relevant transaction data when the Processor goes into the file to begin the File Open process. Alternatively, the Processor scans or retrieves origination documents into the eSys Virtual File Folder.TM.”, “The next logical step in the process is that the closing occurs, where the Closing Officer conducts a paper or electronic closing, or a hybrid combination thereof. In such a closing, paper documents or a computer workstation (e.g., personal computer) with a signing screen are waiting in the closing room. For electronic closings with electronic recordation, an auto-request goes out to the abstract company to run out the title at the time of the closing. The abstract company can reply by email or by going to eSys Client Services--perhaps through a hyperlink in the request email--and set a flag indicating that title is clear to the point of dosing.”, “(175) The County Recorder then retrieves the documents and data, unseals the documents, records the documents, reseals the documents and sends them with the recording information back to eSys via email or via Client Services. Subsequently, eSys puts the sealed recorded original documents back into the electronic document storage and management system, sets that system's status as appropriate (for example, "Recordation Complete" and/or "Loan Closed and Funded") and advances the eSys file status to Closing Recorded. For a file where paper recordation occurred, closing information is entered into eSys in one of the following ways:(176) (a) County Recorder or Abstract Company sends email or fax to Closing Officer with Recording Data”,  ); 
extract data from the invoice data flow, the commitments data flow, and the budget transactions data flow (col. 10 discloses the system extracting data from the documents received “In the embodiment described, eSys is designed to manage a process from inception through closure and follow-up tasks and issues and enable all parties involved to interact with and keep the process moving forward via controlled web based access to a file's Virtual File Folder.TM. (containing, for example, all file specific data, documents, notes, status and history) and client/type/status driven auto-notifications. One example is to manage the real estate closing process from origination through post-closing and enable, for example, Lender, Closing Coordinator, Post-Closing Coordinator, Closing Agent, Title Agent, Borrower, Borrower Attorney, Seller, Seller Attorney, Investor, Title Company, Document Preparation Service Provider, Electronic Document Service Provider (which may provide methods for obtaining, affixing and securing electronic signatures, management of electronically signed electronic documents, and transfer of ownership of executed electronic documents), Secondary Market Participants, Loan Servicers, Escrow Agents, County Recorders, Abstract Companies and any other parties which may be involved in the origination, pre-closing preparation process, closing/recording process, or post-closing process throughout the life of the loan, to potentially receive auto-notifications, auto-reporting and participate directly in the eSys process. It should be noted that wherever manual data extraction and input is occurring throughout the eSys process, the preferred method would be a direct interface from the source wherever possible (i.e. origination data directly from Origination software systems via extensible markup language (XML) or some other electronic data exchange/sharing method to avoid redundant entry issues).”, Further col. 14 discloses “(112) In yet a further alternative origination process, a client would send electronically (fax, email or ftp) or deliver a paper commitment package to the appropriate party which will be referred to as the Processor throughout this description (for example, a closing coordinator, bank attorney or document production service). The Processor would extract the necessary information to create the file in eSys as described above using the login and Create a File screens.” (117) As depicted in FIG. 16, the Processor extracts data from origination, and enters initial file data into eSys Initial Data input screens which are customizable to client requirements and dynamic in presentation based on client, legal, lender, investor, program, title company, closing agent, title agent and municipality business rules. Examples of such screens are FIG. 16, where Opening Data includes enough basic information to identify the file in an introductory correspondence and to determine what introductory materials are required per client, loan type requirements. For example, if it's a purchase, there will be introductory materials supplied to both a borrower and a seller; if it's an FHA loan, there will be FHA documents included in introductory correspondence which would not be included if it were not an FHA, etc. (123) With respect to the auto-notification function, for example, the Lender gets a notice that the file has been received and that the file status is Open. The Borrower/Attorney, Seller/Attorney also receive email intro letters detailing that the Closing Agent has received commitment and what the requirements of the respective parties are to bring closure to the transaction. Subsequent to the parties receiving notices and supplying requested data and documents to the Processor, the Processor receives documents and info, scans the documents so that they may be stored in the Virtual File Folder.TM.. The Processor then extracts data and enters the data into eSys. ); 
update a data set using the data extracted from the invoice data flow, the commitments data flow, and the budget transactions data flow (col. 14 “(112) In yet a further alternative origination process, a client would send electronically (fax, email or ftp) or deliver a paper commitment package to the appropriate party which will be referred to as the Processor throughout this description (for example, a closing coordinator, bank attorney or document production service). The Processor would extract the necessary information to create the file in eSys as described above using the login and Create a File screens. (113) An auto-notification message, containing file identifying information such as the system generated InHouseFileNumber, is generated by eSys and sent to the client profile specified parties. The system preferably generates such notifications using intelligent agent reporting, where Structured Query Language (SQL) driven reports are automatically generated and disbursed appropriately via e-mail, fax or voice response. Specified parties may include the processor responsible for Opening the file in eSys. The auto-notification message serves as notice that a new file has been created and origination documents are on their way. Additionally eSys records the creation and email notice date, time originator, and recipient via eSys auto-generated notation in the file's notes. An example of such notation is seen at FIG. 19. It should be noted eSys provides for automatic hierarchical delivery of auto-communications based on availability of party data and auto-notation of inability to deliver or failure to do so. Such auto-notification can be in the form of an email or fax or potentially any type of electronic communication, for example an automated voice message. For the remainder of this process description, the auto-notification will be described as an email.” (117) As depicted in FIG. 16, the Processor extracts data from origination, and enters initial file data into eSys Initial Data input screens which are customizable to client requirements and dynamic in presentation based on client, legal, lender, investor, program, title company, closing agent, title agent and municipality business rules. Examples of such screens are FIG. 16, where Opening Data includes enough basic information to identify the file in an introductory correspondence and to determine what introductory materials are required per client, loan type requirements. For example, if it's a purchase, there will be introductory materials supplied to both a borrower and a seller; if it's an FHA loan, there will be FHA documents included in introductory correspondence which would not be included if it were not an FHA, etc. (128) Once the Title Agent prepares the Title Report the report may be viewed on-line for accuracy. In a preferred embodiment, eSys presents the appropriate documents that make up the report in a package listing such documents in the correct order. The documents can be reviewed for accuracy on-screen with color coded variables, printed individually, printed as a package (automatically generating the appropriate number of documents), posted to the eSys Virtual File Folder.TM. where it can be accessed and reviewed from within eSys or over the Web via eSys Client Services. Similarly, such documents may be automatically added to a notification or faxed to a prescribed recipient.); and 
generate a plurality of reports based on the updated data set (Petito discloses generating a plurality of reports based on the data gathered col. 14 “(112) In yet a further alternative origination process, a client would send electronically (fax, email or ftp) or deliver a paper commitment package to the appropriate party which will be referred to as the Processor throughout this description (for example, a closing coordinator, bank attorney or document production service). The Processor would extract the necessary information to create the file in eSys as described above using the login and Create a File screens. (113) An auto-notification message, containing file identifying information such as the system generated InHouseFileNumber, is generated by eSys and sent to the client profile specified parties. The system preferably generates such notifications using intelligent agent reporting, where Structured Query Language (SQL) driven reports are automatically generated and disbursed appropriately via e-mail, fax or voice response. Specified parties may include the processor responsible for Opening the file in eSys. The auto-notification message serves as notice that a new file has been created and origination documents are on their way. Additionally eSys records the creation and email notice date, time originator, and recipient via eSys auto-generated notation in the file's notes. An example of such notation is seen at FIG. 19. It should be noted eSys provides for automatic hierarchical delivery of auto-communications based on availability of party data and auto-notation of inability to deliver or failure to do so. Such auto-notification can be in the form of an email or fax or potentially any type of electronic communication, for example an automated voice message. For the remainder of this process description, the auto-notification will be described as an email.” (117) As depicted in FIG. 16, the Processor extracts data from origination, and enters initial file data into eSys Initial Data input screens which are customizable to client requirements and dynamic in presentation based on client, legal, lender, investor, program, title company, closing agent, title agent and municipality business rules. Examples of such screens are FIG. 16, where Opening Data includes enough basic information to identify the file in an introductory correspondence and to determine what introductory materials are required per client, loan type requirements. For example, if it's a purchase, there will be introductory materials supplied to both a borrower and a seller; if it's an FHA loan, there will be FHA documents included in introductory correspondence which would not be included if it were not an FHA, etc. (128) Once the Title Agent prepares the Title Report the report may be viewed on-line for accuracy. In a preferred embodiment, eSys presents the appropriate documents that make up the report in a package listing such documents in the correct order. The documents can be reviewed for accuracy on-screen with color coded variables, printed individually, printed as a package (automatically generating the appropriate number of documents), posted to the eSys Virtual File Folder.TM. where it can be accessed and reviewed from within eSys or over the Web via eSys Client Services. Similarly, such documents may be automatically added to a notification or faxed to a prescribed recipient.).
Regarding claim 18, Petito discloses:
wherein the real estate development and construction cost and risk management module, the computer processor, and the communication device are configured to identify an email sender and validate the email sender (Petito discloses the system identifying the sender (112) In yet a further alternative origination process, a client would send electronically (fax, email or ftp) or deliver a paper commitment package to the appropriate party which will be referred to as the Processor throughout this description (for example, a closing coordinator, bank attorney or document production service). The Processor would extract the necessary information to create the file in eSys as described above using the login and Create a File screens. (113) The auto-notification message serves as notice that a new file has been created and origination documents are on their way. Additionally eSys records the creation and email notice date, time originator, and recipient via eSys auto-generated notation in the file's notes.  (117) As depicted in FIG. 16, the Processor extracts data from origination, and enters initial file data into eSys Initial Data input screens which are customizable to client requirements and dynamic in presentation based on client, legal, lender, investor, program, title company, closing agent, title agent and municipality business rules. Examples of such screens are FIG. 16, where Opening Data includes enough basic information to identify the file in an introductory correspondence and to determine what introductory materials are required per client, loan type requirements. For example, if it's a purchase, there will be introductory materials supplied to both a borrower and a seller; if it's an FHA loan, there will be FHA documents included in introductory correspondence which would not be included if it were not an FHA, etc.   ).
Regarding claim 19, Petito discloses:
wherein the real estate development and construction cost and risk management module, the computer processor, and the communication device are configured to identify the email sender based on text included in the sender's email address (Petito discloses the system identifying the sender based on text on the email (112) In yet a further alternative origination process, a client would send electronically (fax, email or ftp) or deliver a paper commitment package to the appropriate party which will be referred to as the Processor throughout this description (for example, a closing coordinator, bank attorney or document production service). The Processor would extract the necessary information to create the file in eSys as described above using the login and Create a File screens. (113) The auto-notification message serves as notice that a new file has been created and origination documents are on their way. Additionally eSys records the creation and email notice date, time originator, and recipient via eSys auto-generated notation in the file's notes.  (117) As depicted in FIG. 16, the Processor extracts data from origination, and enters initial file data into eSys Initial Data input screens which are customizable to client requirements and dynamic in presentation based on client, legal, lender, investor, program, title company, closing agent, title agent and municipality business rules. Examples of such screens are FIG. 16, where Opening Data includes enough basic information to identify the file in an introductory correspondence and to determine what introductory materials are required per client, loan type requirements. For example, if it's a purchase, there will be introductory materials supplied to both a borrower and a seller; if it's an FHA loan, there will be FHA documents included in introductory correspondence which would not be included if it were not an FHA, etc.).
Regarding claim 20, Petito discloses: 
wherein the real estate development and construction cost and risk management module, the computer processor, and the communication device are configured to associate the extracted data with a project based on information selected from the group consisting of a sender's email address, email metadata, text included in the email, and an attachment attached to the email (Petito discloses the system identifying the sender based on text on the email (112) In yet a further alternative origination process, a client would send electronically (fax, email or ftp) or deliver a paper commitment package to the appropriate party which will be referred to as the Processor throughout this description (for example, a closing coordinator, bank attorney or document production service). The Processor would extract the necessary information to create the file in eSys as described above using the login and Create a File screens. (113) The auto-notification message serves as notice that a new file has been created and origination documents are on their way. Additionally eSys records the creation and email notice date, time originator, and recipient via eSys auto-generated notation in the file's notes.  (117) As depicted in FIG. 16, the Processor extracts data from origination, and enters initial file data into eSys Initial Data input screens which are customizable to client requirements and dynamic in presentation based on client, legal, lender, investor, program, title company, closing agent, title agent and municipality business rules. Examples of such screens are FIG. 16, where Opening Data includes enough basic information to identify the file in an introductory correspondence and to determine what introductory materials are required per client, loan type requirements. For example, if it's a purchase, there will be introductory materials supplied to both a borrower and a seller; if it's an FHA loan, there will be FHA documents included in introductory correspondence which would not be included if it were not an FHA, etc.).
Response to Arguments
Applicant's arguments filed 06/06/2022 have been fully considered but they are not persuasive.
Applicant generally argues that Petito does not disclose a computer processor configured to perform the claimed limitations.  Examiner respectfully disagrees.  Petito discloses an automated work-flow management and document generation system. As can be seen on Figure 1 (previously cited), the system comprises “servers 30, for example servers in or hosted on behalf of a law firm or real estate transaction company. Servers 30 are interconnected with the database 32 as well as a plurality of users 34 (or clients in a client-server configuration) via a network such as a local area network, LAN 36. It will be further appreciated that other network configurations may be employed to accomplish the present invention. Similarly, servers 30 are also interconnected, via the Internet 40 to a plurality of additional users, including clients 42, mortgage companies, real estate agents, financial and lending institutions, service providers, etc. as represented by server 50 and users 52, which may also be interconnected via a wired or wireless network represented as LAN 54.” [col. 6 lines 37-50] “As is well known in telecommunications, connections to Internet-hosted information and systems may also be accomplished via wireless communications devices 60 that are interconnected or linked via an Internet Service Provider (ISP) 62 and wired or wireless communication channels 64. Similarly, the system may be accessed via voice recognition and response systems 66 that are interfaced to a user telephone 67 via a public telephone system (PTS) 68. As will be appreciated from the following description, system 20 may be employed, under the control of a rule-based software application, to manage the flow of work or process information, recording such information in database 32. Moreover, the system is capable of generating, as required, documents (hard copy and/or digital) necessary to document or facilitate the process. For example, real estate closing documents 70 may be generated by system 20, via database 32 and servers 30 in preparation for a scheduled real estate closing. The generated documents may include hard copy mortgage and deed documents necessary for recordation of the transaction. It is also possible for the system depicted in FIG. 1 to be implemented using electronic documents and electronic signatures, wherein the creation, execution and recording/storage of such documents is accomplished with little (hybrid closing) or no hard copy document output (electronic closing).” [col. 6 lines 51-67].  As presented, the system in Petito is not a manual system or process (by pen and paper), the system in Petito is a computer based system that performs the actions of the method in a computerized environment. Even if/when some actions might be initiated by human input, it is the computer system (i.e. computer processors) that perform the actions.  It is noted that the claims, as written, does not exclude the actions to be triggered by human input.  For these reasons the arguments are found to be non-persuasive and the rejections maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA C SANTOS-DIAZ whose telephone number is (571)272-6532. The examiner can normally be reached Monday-Friday 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on 571-270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIA C SANTOS-DIAZ/               Primary Examiner, Art Unit 3689